Citation Nr: 0323180	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 14, 2000, to 
May 10, 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for an adjustment disorder.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In February 2003, the Board undertook additional development 
on the claim currently on appeal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  This has been 
completed.  In April 2003, the Board provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,3099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  The appellant responded to the notice by the 
submission of a statement in June 2003 indicating that he had 
continued to be seen for his psychiatric condition by a VA 
physician at the VA medical facility in El Paso, Texas.  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the February 2003 development, the Board 
obtained VA treatment records from 2003 and a May 2003 
psychiatric examination report.  This evidence has not been 
considered by the VBA AMB and the appellant has not waived 
initial VBA AMC consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should review the VA 2003 
treatment records, and the May 2003 
special psychiatric examination report 
and required opinions to ensure that they 
are responsive to and in and in complete 
compliance with the Board's development 
and if they are not, the VBA AMC should 
implement corrective procedures, to 
include additional special psychiatric 
examination.  



The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
psychiatric disorder.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the July 2002 
supplemental statement of the case (SSOC) 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


